DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
Claims 1, 3-9,11, 13 and 21-30 from the amendment of 7 March 2022 are being examined. Claims 2, 10, 12 and 14-20 are cancelled. Claims 27-30 are newly added.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-9, 11, 13, 21-29 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim includes the limitation “a plurality of tubes extending in parallel through the common fuel chamber at a plurality of different distances from the central axis.” A distance is measurement between two points along a line where the line can be straight or curved. It is unclear from this limitation between what two points each of the plurality of different distances is being measured along a particular line. Claim 1 further includes a plurality of extender tubes coupled to and extending upstream of the mounting body at the plurality of different distances. It is unclear how the different distances associated with the plurality of tubes is applied to the plurality of extender tubes including whether these different distances of the plurality of extender tubes are the same or different “different distances” than those of the plurality of tubes. Claims 3-9 and 21-26 depend from claim 1. 
Regarding claim 11, the claim includes the limitation “a plurality of tubes extending in parallel through the common fuel chamber at a plurality of different distances from the central axis.” A distance is measurement between two points along a line where the line can be straight or curved. It is unclear from this limitation between what two points each of the plurality of different distances is being measured along a particular line. Claim 13 depends from claim 11.
Claims 1 and 11 include the limitations “when the adapter is coupled to the bundled tube fuel nozzle, the fuel supply line extends through the opening in the mounting body” and “when the adapter is separated from the bundled tube fuel nozzle, the mounting body separates from the fuel supply line via the opening.” It is unclear what the mounting body separates from the fuel supply line via the opening means. As shown in Figs. 7 and 8, the mounting body is not attached to the fuel supply line.  As shown in Fig. 6, if the hole 245 in the mounting body is large enough to accommodate to fuel supply line. Thus, the fuel supply line will be separate from the mounting body whether the adapter is coupled to the bundled tube nozzle or not. So, it is unclear what is being claimed when the adapter is separated from the bundled fuel tube, the mounting body separates from the fuel supply line. Claims 3-9, 13 and 21-16 depend from claim 1.
Claim 27 includes the limitations “a plurality of tubes extending separately through the common fuel chamber in an axial direction relative to the central axis, wherein each tube of the plurality of tubes includes at least one fuel injection port in fluid communication with the common fuel chamber; a plurality of mixing tubes coupled to the respective plurality of tubes, wherein the plurality of mixing tubes extend downstream from the respective plurality of tubes in the axial direction relative to the central axis.”  It is not clear whether the plurality of tubes and the plurality of mixing tubes are the same or different tubes. In the specification, in ¶60, it discloses that each mixing tube 100 has a fuel injection segment 140 that is surrounded by the fuel plenum. Thus, it appears the plurality of tubes and the plurality of mixing tube are the same tube. For the purposes of examination, the plurality of tubes and the plurality of mixing tubes are considered the same tube. Claims 28-30 depend from claim 27.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

    PNG
    media_image1.png
    942
    920
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    738
    1248
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1010
    814
    media_image3.png
    Greyscale


Claims 1, 3, 4, 9, 11 and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Belsom (U.S. Publication no. 2014/0150434) in view of Cihlar (U.S. Publication No. 2016/0040882).
Regarding claim 1, Belsom discloses a bundled tube fuel nozzle (70) comprising: a fuel plenum portion (Annotated Fig. B) having a common fuel chamber (Annotated Fig. B) surrounded by an upstream plate (see Annotated Fig. B), a downstream plate (see Annotated Fig. B), and a housing (Annotated Fig. B), wherein the common fuel chamber extends an axial distance between a first interior surface of (Annotated Fig. B) the upstream plate and the downstream plate (see Annotated Fig. B), wherein the housing extends circumferentially about a central axis (Annotated Fig. B, central axis is in the center of the nozzle and the plurality of tubes and housing arranged and the central axis) housing extends axially between the upstream plate and the downstream plate (Annotated Fig. B), wherein the common fuel chamber extends circumferentially about the central axis to a third interior surface of the housing (Annotated Fig. B)); a fuel supply line coupled to the fuel plenum portion (Annotated Fig. A), wherein the fuel supply line extends along the central axis and opens into the common fuel chamber (Annotated Fig. B); a plurality of tubes (76, Annotated Fig. B) extending in parallel through the common fuel chamber (Annotated Fig. B) at a plurality of different distances from the central axis (the two points used to measure the distances is not specified in the claim, there are different distances from different points on an interior tube wall to a point on the central axis, different distances from different point the exterior of the tube walls to the central axis, depending on the point on tube that is selected and the point on the central axis that is selected there are many different distances) between the upstream plate and the downstream plate, each tube of the plurality of tubes comprises a tube side wall disposed circumferentially about an axial passage from an inlet to an outlet (Annotated Fig. B), and at least one fuel injection port (Annotated Fig. B) defined laterally through the tube side wall (Annotated Fig. B, each tube has multiple tube side walls) in fluid communication with the common fuel chamber. 
In ¶40, Belsom discloses the second set of flared tubes (118) can be joined to the manifold (74) in any manner suitable for the operating environment of the combustor (22). The second set of flared tubes are the plurality of extender tubes. The exterior surfaces of the plurality of extender tubes are spaced apart from one another upstream of their attachment location and each extender tube of the plurality of extender tubes are upstream from the at least one fuel injection port of the one tube of the plurality of the plurality of tubes (Fig. 5, Annotated Figs. A and B.)
Belsom doesn’t teach an adapter removably coupled to the upstream plate, the adapter comprising: a mounting body comprising a planar downstream surface and at least one extender defining at least one flow passage aligned with the inlet of at least one tube of the plurality of tubes to extend an axial length of the at least one tube of the plurality of tubes in an upstream direction, wherein the planar downstream surface of the adapter comprises at least one hole for receiving a removable fastener and wherein the adapter is removably coupled to the bundled fuel nozzle by the removable fastener, such that the downstream surface contacts the upstream plate of the bundled fuel tube nozzle between the inlets of the plurality of tubes. 
Cihlar teaches a method for connecting tubes to one another. Although Cihlar shows the method applied to tubes extending downstream from a fuel plenum body, the attachment method is applicable to attaching tubes extending upstream from the fuel plenum body as shown in Annotated Fig. B of Belsom. In particular, Cihlar teaches a mounting body (110) for removably attaching tubes (112) to the downstream end of a fuel plenum body (118) in a bundled fuel tube nozzle (102) for a combustor. The tubes are extenders which extend from the fuel plenum body (118). The mounting body is removably coupled to the fuel plenum body via fasteners, such as fastener (162). The fuel plenum body (118) may be cast as a single component or may be assembled from one or more plates, tubes and or shrouds (see Annotated Fig. C, Figs. 2-10, Abstract, ¶32-¶41). The holes in the mounting body (110) are aligned with the flow passages (125) in the fuel plenum body (see Figs. 2 and 12). Advantages of removably coupling the tubes to the fuel plenum body is to allow for repair and/or replacement of the tubes (¶6, ¶32). 
The tube attachment scheme of Cihlar is used to attach tubes (including the plurality of extender tubes) extending upstream of the fuel plenum taught in Belsom as shown in Annotated Figs. A and B. Thus, the plurality of extend tubes are formed with a collar 146 as shown in Fig. 5 of Cihlar. The mounting body 110 taught in Cihlar is placed in contact with each of the plurality of extender tubes 112 via a spring 168 (Fig. 12) placed between the collar 146 and the mounting body 110. The mounting body 110 is pressed into the spring which affixes each extender tube of the plurality of extender tubes 112 to the mounting body and forces each extender tube of the plurality of extender tubes into the fuel plenum body 118. Each of the extender tubes is considered part of the mounting body, i.e., the mounting body comprises the plurality of extender tubes. 
As shown in Fig. 7 of Cihlar, the mounting body has a wall 160 with four fastener holes around the edge of the mounting body. At the top of the wall 160 is a planar surface that runs around the perimeter of the mounting body 110. As shown in Fig. 7, fasteners are placed through this planar surface. As shown in Fig. 10, near the fastener 162, there can be a small gap between the planar surface of the mounting body and the fuel plenum body (¶34, some of the fastener holes may be surrounded by a counter bore. However, this counter bore is optional). Away from the fasteners, the planar surface of the mounting body appears to be in contact with the surface of the fuel plenum body (Figs. 4, 10 and 11). As the planar surface extends around the perimeter of the mounting body, it surrounds the plurality of tubes that extend through the fuel plenum body and runs between the plurality of tubes. In this case, the mounting body can be made to surround the plurality of tubes extending through the fuel plenum shown in Belsom. Thus, the planar downstream surface of the mounting body contacts the upstream plate of the bundled fuel nozzle between the inlets of the plurality of tubes, when the adapter is coupled to the bundled fuel nozzle, as claimed.
In ¶45, Cihlar teaches “during assembly of fuel nozzle 102, each premix tube 112 may be aligned with a corresponding premix passage 126 outlet 132. A spring 168 may be placed or installed around each premix tube 112 before or after aligning the premix tubes 112 with the corresponding premix passage 126 outlets 132. The retention plate 110 is then guided over the premix tubes 112 and each premix tube 112 is received in a corresponding premix tube hole 150. The retention plate 110 may then be guided towards the fuel plenum body 118. One or more fasteners 162 may then be inserted into the fastener holes 152, 136 and tightened so as to connect the retention plate 110 to the fuel plenum body 118.” 
Merriam-Webster online-dictionary defines affixed as “to attach physically.” Cihlar teaches the adapter including the mounting body 110 and extender tubes 112 are assembled as a single unit. The extender tubes are “affixed” to the mounting body via the physical forces of gravity and friction, which holds the extender tubes in place. Examiner notes Applicant’s specification doesn’t disclose the method that is used to affix the extender tubes to the mounting body, such as braising or welding. 
The adapter including the mounting body and the plurality extender tubes is brought into contact with the fuel plenum body and fastened. The adapter can be removed in a similar manner, i.e., the mounting body and the at least extender tube can be removed as a single unit. Hence, when the adapter unit is removed, each of the extender tubes is affixed to the mounting body via friction and gravity. Thus, Cihlar teaches “when the adapter is removed from the bundled tube fuel nozzle, the plurality of extender tubes remains affixed to the mounting body,” as claimed.
Applicant previously argued that that altering the location of the retention mechanism of Cihlar would change its principle of operation, i.e., applying it on an upstream side of the fuel plenum. Examiner doesn’t find this argument persuasive. The mounting body of Cihlar can be used to attach tubes (such as each of the plurality of extender tubes) to the fuel body on the upstream or downstream side of the fuel plenum body in the same manner, i.e. the mounting body of Cihlar used to press the tubes into the fuel plenum body via the spring and collar configuration as shown in Figs. 5 and 12 of Cihlar. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Belsom to provide an adapter removably coupled to the upstream plate where the adapter comprises a mounting body comprising a planar downstream surface and a plurality of extender tubes, coupled to and extending upstream of the mounting body at the plurality of different distances from the central distances, each extender tube of the plurality of extender tubes comprising a flow passage aligned with the inlet of at least one tube to extend an axial length of the at least one tube of the plurality of tubes in an upstream direction wherein the planar downstream surface of the adapter comprises at least one hole for receiving a removable fastener wherein the adapter is removable coupled to the bundled fuel nozzle by the removable fastener, such that when the adapter is coupled to the bundled tube fuel nozzle, the removable fastener couples the mounting body to the fuel plenum portion, the planar downstream surface contacts the upstream plate of the bundled tube fuel nozzle between the inlets of the plurality of tubes and such that when the adapter is removed from the bundled tube fuel nozzle, the removable fastener uncouples the mounting body from the fuel plenum portion, the at least one extender remains affixed to the mounting body, as taught by Cihlar, in order to allow for the simplified repair and replacement of the tubes mounted to the upstream plate.
Belsom in view of Cihlar described the invention as claimed and discussed above so far. As described above with respect to Annotated Fig. B, the upstream and downstream surfaces associated with the fuel plenum of Belsom are identified as upstream and downstream plates. As described above with respect to Cihlar, the fuel plenum body (118) may be cast as a single component or may be assembled from one or more plates, tubes and or shrouds (see Annotated Fig. C, Figs. 2-10, Abstract, ¶32-¶41). It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to substitute a fuel plenum constructed using an upstream plate and a downstream plate, as taught by Cihlar, for the fuel plenum of the fuel nozzle of Belsom and Cihlar in order to substitute a known element, in this case a fuel plenum formed using plates, into a known device, in this case a fuel nozzle, to yield a predictable result of forming fuel plenum for a fuel nozzle. MPEP 2143, I, B. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Belsom in view of Cihlar, as discussed so far, doesn’t teach “when the adapter is coupled to the bundle tube fuel nozzle, the fuel supply line extends through the opening in the mounting body,” and “when the adapter is separated from the bundled tube fuel nozzle, the mounting body separates from the fuel supply line via the opening.” 
In Annotated Figs. A and B, Belsom teaches a fuel supply line tube in the center of the fuel nozzle, surrounding by a plurality of tubes. In Annotated Fig. A, Cihlar teaches a mounting body with a plurality of holes that allows a plurality of tubes to pass through the mounting body. The plurality of holes in the mounting body are large enough to allow each of the tubes to pass through the mounting body, such that when the mounting body is removed, the tubes are separate from the mounting body. When one of the tubes carries fuel, it becomes a fuel supply line.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Belsom in view of Cihlar to provide the adapter with the mounting body such that when the adapter is coupled to the bundle tube fuel nozzle, the fuel supply line extends through the opening in the mounting body, and when the adapter is separated from the bundled tube fuel nozzle, the mounting body separates from the fuel supply line via the opening, as taught by Cihlar, in order to the fuel supply line to pass through the mounting body and deliver fuel to the fuel plenum.
In regards to claim 3, Belsom in view of Cihlar teaches the invention as claimed and discussed above and Belsom further teaches each extender tube of the plurality of extender tubes comprises an annular wall extending from an extender inlet to an extender outlet, and the annular wall completely encloses the flow passage between the extender inlet and the extender outlet (see Annotated Fig. A).  
In regards to claim 4, Belsom in view of Cihlar teaches the invention as claimed and discussed above and Belsom further teaches the plurality of extender tubes defines a first length, the first length being common to each extender tube of the plurality of extender tubes (see Annotated Fig. A).
In regards to claim 9, Belsom in view of Cihlar teaches the invention as claimed and discussed above and Belsom further teaches the plurality of tubes comprises a first portion of tubes disposed along a radially outer perimeter of the fuel nozzle relative to the central axis and a second portion of tubes disposed radially inward of the first portion of tubes (In Annotated Fig. B, each of the three tubes has a central axis, each tube can be bisected through the central axis of each tube, where a first half is radially outward of the central axis of each tube and a second half is radially inward of the central axis of each tube and where each first half is closer to the nozzle perimeter and each second half is closer to the nozzle central axis. The first portion of tubes are the first halves of each tube closer to the nozzle perimeter and the second portion of tubes are the second halves of each tube closer to the nozzle perimeters.) and wherein the mounting body defines apertures therethrough, the apertures aligned with inlets of the second portion of tubes (already discussed above, with respect to claim 1).
In regards to claim 11, Belsom teaches bundled tube fuel nozzle (70) and an adapter (tubes 118 in Annotated Fig. A)  configured for mitigating dynamics in a bundled tube fuel nozzle (70), the bundled tube fuel nozzle comprising a plurality of tubes (116) (see Annotated Fig. A, Figs. 2-6) extending through a common fuel chamber of a fuel plenum portion at a plurality of different distance from a central axis (Annotated Fig. B, the two points used to measure the distances is not specified in the claim, there are different distances from different points on an interior tube wall to a point on the central axis, different distances from different point the exterior of the tube walls to the central axis, depending on the point on tube that is selected and the point on the central axis that is selected there are many different distances), each of the plurality of tubes having at least one fuel injection port in fluid communication with the common fuel chamber (Annotated Fig. B). A plurality of extender tubes coupled to and extend upstream of the mounting body at plurality of different distances from the central axis (In ¶39, Belsom discloses the second set of tubes (118) extend in an upstream direction and may be joined to the manifold (74) in any manner suitable for the operating environment of the combustor (22). The plurality of extender tubes are at a plurality of different distances from the central axis (the two points used to measure the distances is not specified in the claim, there are different distances from different points on an interior tube wall to a point on the central axis, different distances from different point the exterior of the tube walls to the central axis, depending on the point on tube that is selected and the point on the central axis that is selected there are many different distances). Each extender tube of the plurality of tube comprises a flow passage aligned with an inlet of one tube of the plurality of tubes to extend an axial length of the one tube of the plurality of tubes in an upstream direction (Annotated Fig. A). Exterior surfaces of the plurality of extender tubes are spaced apart from one another upstream of the mounting body (Annotated Fig. A), and each extender tube of the plurality of the plurality of extender tubes being configured to be positioned upstream from the common fuel chamber and the at least one fuel injection port of the one tube of the plurality of tubes (Annotated Fig. A and B). 
Belsom doesn’t teach the adapter includes a mounting body.
Cihlar teaches a mounting body (110, Annotated Fig. A) for removably attaching tubes (112) to the downstream end of a fuel plenum body (118) in a bundled fuel tube nozzle (102) for a combustor. In Cihlar, the tubes extend in a downstream direction. However, Cihlar is relied upon to teach the tube attachment method, which is equally applicable to attaching tubes extending in an upstream direction. The mounting body is removably coupled to the fuel plenum body via fasteners, such as fastener (162). The holes in the mounting body (110) are aligned with the flow passages (125) in the fuel plenum body (see Figs. 2 and 12). Advantages of removably coupling the tubes to the fuel plenum body is to allow for repair and/or replacement of the tubes (¶6, ¶32).
The tube attachment scheme of Cihlar is used to attach tubes (including the plurality of extender tubes) extending upstream of the fuel plenum taught in Belsom as shown in Annotated Figs. A and B. Thus, the plurality of extend tubes are formed with a collar 146 as shown in Fig. 5 of Cihlar. The mounting body 110 taught in Cihlar is placed in contact with each of the plurality of extender tubes 112 via a spring 168 (Fig. 12) placed between the collar 146 and the mounting body 110. The mounting body 110 is pressed into the spring which affixes each extender tube of the plurality of extender tubes 112 to the mounting body and forces each extender tube of the plurality of extender tubes into the fuel plenum body 118. Each of the extender tubes is considered part of the mounting body, i.e., the mounting body comprises the plurality of extender tubes.  
As shown in Fig. 7 of Cihlar, the mounting body has a wall 160 with four fastener holes around the edge of the mounting body. At the top of the wall 160 is a planar surface that runs around the perimeter of the mounting body 110. As shown in Fig. 7, fasteners are placed through this planar surface. As shown in Fig. 10, near the fastener 162, there can be a small gap between the planar surface of the mounting body and the fuel plenum body (¶34, some of the fastener holes may be surrounded by a counter bore. However, this counter bore is optional). Away from the fasteners, the planar surface of the mounting body appears to be in contact with the surface of the fuel plenum body (Figs. 4, 10 and 11). As the planar surface extends around the perimeter of the mounting body, it surrounds the plurality of tubes that extend through the fuel plenum body and runs between the plurality of tubes. In this case, the mounting body can be made to surround the plurality of tubes extending through the fuel plenum shown in Belsom. Thus, the planar downstream surface of the mounting body contacts the upstream plate of the bundled fuel nozzle between the inlets of the plurality of tubes, when the adapter is coupled to the bundled fuel nozzle, as claimed.
In ¶45, Cihlar teaches “during assembly of fuel nozzle 102, each premix tube 112 may be aligned with a corresponding premix passage 126 outlet 132. A spring 168 may be placed or installed around each premix tube 112 before or after aligning the premix tubes 112 with the corresponding premix passage 126 outlets 132. The retention plate 110 is then guided over the premix tubes 112 and each premix tube 112 is received in a corresponding premix tube hole 150. The retention plate 110 may then be guided towards the fuel plenum body 118. One or more fasteners 162 may then be inserted into the fastener holes 152, 136 and tightened so as to connect the retention plate 110 to the fuel plenum body 118.” 
Merriam-Webster online-dictionary defines affixed as “to attach physically.” Cihlar teaches the adapter including the mounting body 110 and extender tubes 112 are assembled as a single unit. The extender tubes are “affixed” to the mounting body via the physical forces of gravity and friction, which holds the extender tubes in place. Examiner notes Applicant’s specification doesn’t disclose the method that is used to affix the extender tubes to the mounting body, such as braising or welding. 
The adapter including the mounting body and the plurality extender tubes is brought into contact with the fuel plenum body and fastened. The adapter can be removed in a similar manner, i.e., the mounting body and plurality of extender tubes can be removed as a single unit. Hence, when the adapter unit is removed, the at least extender tube is affixed to the mounting body via friction and gravity. Thus, Cihlar teaches “when the adapter is removed from the bundled tube fuel nozzle, the plurality of extender tubes remains affixed to the mounting body,” as claimed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the adapter of Belsom include a mounting body where the mounting body comprises a planar downstream surface and a plurality of extender tubes coupled to and extending upstream of the mounting body at the plurality of different distances from the central axis, wherein each extender tube of the plurality of extender tubes comprises a flow passage aligned with an inlet of one tube of the plurality of tubes to extend an axial length of the at least one tube of the plurality of tubes in an upstream direction, wherein the planar downstream surface comprises at least one hole for receiving a removable fastener wherein the adapter is configured to be removable coupled to the bundled fuel tube nozzle by the removable fastener, such that, when the adapter is coupled to bundled fuel tube nozzle, the planar downstream surface contacts the bundled fuel tube nozzle between respective inlets of the plurality of tubes and such that when the adapter is removed from the bundled tube fuel nozzle, the plurality of extender tubes remains affixed to the mounting body, as taught by Cihlar, in order to allow for the simplified repair and replacement of the tubes mounted to the upstream end of the nozzle.
Belsom in view of Cihlar, as discussed so far, doesn’t teach “a mounting body comprising an opening at the central axis, wherein the mounting body extends circumferentially about the opening, and the fuel supply line extends through the opening,” “when the adapter is coupled to the bundle tube fuel nozzle, the fuel supply line extends through the opening in the mounting body,” and “when the adapter is separated from the bundled tube fuel nozzle, the mounting body separates from the fuel supply line via the opening.” 
In Annotated Figs. A and B, Belsom teaches a fuel supply line tube in the center of the fuel nozzle, surrounding by a plurality of tubes. In Annotated Fig. A, Cihlar teaches a mounting body with a plurality of holes that allows a plurality of tubes to pass through the mounting body. The plurality of holes in the mounting body are large enough to allow each of the tubes to pass through the mounting body, such that when the mounting body is removed, the tubes are separate from the mounting body. When one of the tubes carries fuel, it becomes a fuel supply line.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Belsom in view of Cihlar to provide the mounting body comprising an opening at the central axis, wherein the mounting body extends circumferentially about the opening, and the fuel supply line extends through the opening, the adapter with the mounting body such that when the adapter is coupled to the bundle tube fuel nozzle, the fuel supply line extends through the opening in the mounting body, and when the adapter is separated from the bundled tube fuel nozzle, the mounting body separates from the fuel supply line via the opening, as taught by Cihlar, in order to the fuel supply line to pass through the mounting body and deliver fuel to the fuel plenum.
Examiner notes, these limitations “when the adapter is coupled to the bundled tube fuel nozzle, the removable fastener couples the mounting body to the fuel plenum portion and the fuel supply line Page 5 of 19Serial No. 15/678,263 Response to Office ActionMailed on December 7, 2021extends through the opening in the mounting body, and the planar downstream surface contacts the bundled tube fuel nozzle between respective inlets of the plurality of tubes; and when the adapter is separated from the bundled tube fuel nozzle, the removable fastener uncouples the mounting body from the fuel plenum portion and the mounting body separates from the fuel supply line via the opening, and the plurality of extender tubes remain affixed to the mounting body” because the interactions of the adapter with the components of the bundled tube fuel nozzle, such as  the fuel plenum portion and the fuel supply line, and the positioning of the adapter relative to these components doesn’t change the structure of the adapter.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647, MPEP 2114, II.
In regards to claim 21, Belsom in view of Cihlar teaches the invention as claimed and discussed above and Cihlar further teaches the mounting body is coupled to the plate via a plurality of removable fasteners, including removable fastener (Cihlar teaches four fasteners).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have mounting body coupled to the plate via a plurality of removable fasteners, including removable fastener, as taught by Cihlar, in order to allow for the simplified repair and replacement of the tubes mounted to the upstream end of the nozzle.
In regards to claim 22, Belsom in view of Cihlar teaches the invention as claimed and discussed above. Cihlar teaches removable fastener is used, such as a bolt or other suitable mechanical fastener. Cihlar teaches the fastener 162 is inserted into the hole and tightened to connect the adapter, which implies threads.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have mounting body coupled to the plate via removable threaded fastener, as taught by Cihlar, in order to allow for the simplified repair and replacement of the tubes mounted to the upstream end of the nozzle.
In regards to claim 24, Belsom in view of Cihlar teaches the invention as claimed and discussed above for claim 23 and Belsom further teaches the fuel supply line is parallel to the plurality of tubes and the plurality of extender tubes (Annotated Fig. A).
In regards to claim 25, Belsom in view of Cihlar teaches the invention as claimed and discussed above for claim 1. Belsom and Cihlar don’t discuss the plurality of extender tubes change acoustic pressure oscillations within the plurality of tubes to cause the acoustic pressure oscillations to be out-of-phase with resonance modes of a combustor.
However, Belsom and Cihlar teaches all of the structural limitations of the claimed apparatus. The limitation “the plurality of extender tubes change acoustic pressure oscillations within the plurality of tubes to cause the acoustic pressure oscillations to be out-of-phase with resonance modes of a combustor” is considered a manner of operating the device and doesn’t differentiate an apparatus claim from the prior art. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647, MPEP 2114, II.
In regards to claim 26, Belsom in view of Cihlar teaches the invention as claimed and discussed above for claim 1. Belsom and Cihlar don’t discuss the additional axial length provided by each extender tube of the plurality of extender tubes does not change a residence time of mixing of fuel and air in the bundled tube fuel nozzle, wherein the fuel is provided through the at least one fuel injection port of each tube of the plurality of tubes. 
However, Belsom and Cihlar teaches all of the structural limitations of the claimed apparatus. The limitation “the additional axial length provided by each extender tube of the plurality of extender tubes does not change a residence time of mixing of fuel and air in the bundled tube fuel nozzle, wherein the fuel is provided through the at least one fuel injection port of each tube of the plurality of tubes” is considered a manner of operating the device and doesn’t differentiate an apparatus claim from the prior art. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647, MPEP 2114, II.
Regarding claim 27, Belsom teaches a system comprising: a bundled tube fuel nozzle (70), comprising: a fuel plenum portion (Annotated Fig. B)) comprising a common fuel chamber extending circumferentially about a central axis (Annotated Fig. B); a fuel supply line coupled to the fuel plenum portion (Annotated Fig. A); a plurality of tubes extending separately through the common fuel chamber in an axial direction relative to the central axis (Annotated Fig. B), wherein each tube of the plurality of tubes includes at least one fuel injection port in fluid communication with the common fuel chamber (Annotated Fig. B); a plurality of mixing tubes coupled to the respective plurality of tubes, wherein the plurality of mixing tubes extend downstream from the respective plurality of tubes in the axial direction relative to the central axis (Annotated Fig. B); and a plurality of extender tubes coupled to and extending upstream (Annotated Fig. A) wherein the plurality of extender tubes extend upstream from the respective plurality of tubes in the axial direction relative to the central axis (Annotated Fig. A).
Belsom doesn’t teach the adapter includes a mounting body.
Cihlar teaches a mounting body (110, Annotated Fig. A) for removably attaching tubes (112) to the downstream end of a fuel plenum body (118) in a bundled fuel tube nozzle (102) for a combustor. In Cihlar, the tubes extend in a downstream direction. However, Cihlar is relied upon to teach the tube attachment method, which is equally applicable to attaching tubes extending in an upstream direction. The mounting body is removably coupled to the fuel plenum body via fasteners, such as fastener (162). The holes in the mounting body (110) are aligned with the flow passages (125) in the fuel plenum body (see Figs. 2 and 12). Advantages of removably coupling the tubes to the fuel plenum body is to allow for repair and/or replacement of the tubes (¶6, ¶32).
The tube attachment scheme of Cihlar is used to attach tubes (including the plurality of extender tubes) extending upstream of the fuel plenum taught in Belsom as shown in Annotated Figs. A and B. Thus, the plurality of extend tubes are formed with a collar 146 as shown in Fig. 5 of Cihlar. The mounting body 110 taught in Cihlar is placed in contact with each of the plurality of extender tubes 112 via a spring 168 (Fig. 12) placed between the collar 146 and the mounting body 110. The mounting body 110 is pressed into the spring which affixes each extender tube of the plurality of extender tubes 112 to the mounting body and forces each extender tube of the plurality of extender tubes into the fuel plenum body 118. Each of the extender tubes is considered part of the mounting body, i.e., the mounting body comprises the plurality of extender tubes.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Belsom to provide an adapter an adapter removably coupled to the fuel plenum portion via a removable fastener, wherein the adapter comprises: a mounting body, as taught by Cihlar, in order to allow for the simplified repair and replacement of the tubes.
Belsom in view of Cihlar, as discussed so far, doesn’t teach “an opening at the central axis, wherein the mounting body extends circumferentially about the opening, and the fuel supply line extends through the opening; wherein the adapter having the mounting body and the plurality of extender tubes is removable from the bundled tube fuel nozzle via separation along the fuel supply line via the opening in the mounting body.” 
In Annotated Figs. A and B, Belsom teaches a fuel supply line tube in the center of the fuel nozzle, surrounding by a plurality of tubes. In Annotated Fig. A, Cihlar teaches a mounting body with a plurality of holes that allows a plurality of tubes to pass through the mounting body. The plurality of holes in the mounting body are large enough to allow each of the tubes to pass through the mounting body, such that when the mounting body is removed, the tubes separate from the mounting body and the mounting body and the tubes can be axially positioned relative to one another. When one of the tubes carries fuel, it becomes a fuel supply line.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Belsom in view of Cihlar to provide an opening at the central axis, wherein the mounting body extends circumferentially about the opening, and the fuel supply line extends through the opening; wherein the adapter having the mounting body and the plurality of extender tubes is removable from the bundled tube fuel nozzle via separation along the fuel supply line via the opening in the mounting body, as taught by Cihlar, in order to the fuel supply line to pass through the mounting body and deliver fuel to the fuel plenum.
Regarding claim 28, Belsom in view Cihlar teaches the invention as claimed and discussed above for claim 27 and Belsom further teaches the plurality of tubes are disposed at a plurality of different distances relative to the central axis, the plurality of mixing tubes are disposed at the plurality of different distances relative to the central axis, and the plurality of extender tubes are disposed at the plurality of different distances relative to the central axis (the two points used to measure the distances is not specified in the claim, there are different distances from different points on an interior tube wall to a point on the central axis, different distances from different point the exterior of the tube walls to the central axis, depending on the point on tube that is selected and the point on the central axis that is selected, there are many different distances).

    PNG
    media_image4.png
    696
    626
    media_image4.png
    Greyscale

Claims 5-8, 23 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Belsom (U.S. Publication No. 2014/0150434) in view of Cihlar (U.S. Publication No. 2016/0040882) as applied to claim 1 above, and further in view of Lum (U.S. Publication No. 2016/0146469). 
In regards to claims 5, 6, 7 and 8, Belsom in view of Cihlar doesn’t teach: i) the plurality of extender tubes includes at least one extender tube defining a first length, and at least one second extender tube defining a second length different from the first length, ii) the at least one first extender tube defining the first length is proximate a centerline of the fuel nozzle, and the at least one second extender tube defining the second length is distal to the centerline of the fuel nozzle, iii) the first length is shorter than the second length or iv) the first length is longer than the second length. 
 Lum teaches a bundled tube fuel nozzle (100) with fuel tubes (108) that are closer or further away from the centerline of the fuel nozzle (see Fig. 2 and Annotated Fig. D) (The fuel tube distribution in Lum is similar to what is discussed in Cihlar). Lum teaches the flow passages (134) in the fuel distribution body (106) are a variable length (see Figs. 4 and 5) whereas the bundled tubes (108) downstream of a fuel distribution body (106) are a constant length (see Annotated Fig. D). In Lum, the flow passages (134) in the fuel distribution body (106) are aligned with the tubes (108) downstream of the fuel distribution body. 
Lum teaches the length of the flow passages closer to the nozzle centerline in the fuel distribution body can be longer than the flow passages farther away from the centerline (see Figs. 5 and 6 and Annotated Fig. D). In addition, Lum teaches the length of the flow passages farther away from the centerline can be longer than the flow passages closer to the centerline (¶36). Thus, Lum teaches flow passages, such as passages (134) used for mixing fuel that vary in length depending on the radial distance of the flow passage from the nozzle centerline and where the length of the flow passages is varied upstream of the bundled fuel tubes (108). An advantage of having flow passages that vary in length, such as at different radial distances from the nozzle centerline, is to mitigate harmful combustion dynamics (¶22, ¶47). An advantage of having the flow passages upstream of the bundled fuel tubes vary in length while holding the length of the bundled fuel tubes constant is that it makes retrofitting existing bundled fuel tube nozzles simpler and more cost effective (¶22, ¶47). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Belsom and Cihlar with the teachings of Lum to provide: i) the plurality of extenders includes at least one first extender tube defining a first length, and at least one second extender  tube defining a second length different from the first length, ii) the at least one extender tube defining the first length is proximate a centerline of the fuel nozzle, and the at least one second extender tube defining the second length is distal to the centerline of the fuel nozzle, iii) the first length is shorter than the second length or iv) the first length is longer than the second length, to mitigate undesirable combustion dynamics and to make the retrofitting of existing bundle fuel design nozzles simpler and more cost effective by varying the lengths of the extenders.
In regards to claim 23, Belsom in view of Cihlar teaches the invention as claimed and discussed above and Belsom further teaches the inner diameter of each tube of the plurality of tubes, each extender tube of the plurality of extender tubes and fuel supply line each appear to have about the same inner diameter (Annotated Figs. A and B). Cihlar teaches a bundled fuel tube nozzle where the inner diameter of the fuel supply line is greater than each tube of the plurality of extender tubes. 
It would have been an obvious matter of design choice to have the fuel supply line have a greater inner diameter than each tube of the plurality of tubes and each extender tube of the plurality of extender tubes, since Applicant has not disclosed the inner diameters of the fuel supply line, tubes and extender tubes solves any stated problem or is for any particular purpose and it appears the invention would perform equally well with inner diameter of the fuel supply line being greater than the inner diameter of the plurality of tubes and extender tubes. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Belsom in view of Cihlar to have the fuel supply line have a greater inner diameter than each tube of the plurality of tubes and each extender tube of the plurality of extender tubes because such a modification would have been considered an obvious matter of design choice within the level of one of ordinary skill in the art which fails to patentably distinguish over the prior art. Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985). MPEP 2144 I.
Regarding claim 29, Bolsom in view of Cihlar teaches the invention as claimed and discussed above for claim 27. Bolsom in view of Cihlar doesn’t teach the plurality of extender tubes have a respective plurality of different lengths extending upstream from the mounting body.
 Lum teaches a bundled tube fuel nozzle (100) with fuel tubes (108) that are closer or further away from the centerline of the fuel nozzle (see Fig. 2 and Annotated Fig. D) (The fuel tube distribution in Lum is similar to what is discussed in Cihlar). Lum teaches the flow passages (134) in the fuel distribution body (106) are a variable length (see Figs. 4 and 5) whereas the bundled tubes (108) downstream of a fuel distribution body (106) are a constant length (see Annotated Fig. D). In Lum, the flow passages (134) in the fuel distribution body (106) are aligned with the tubes (108) downstream of the fuel distribution body. 
Lum teaches the length of the flow passages closer to the nozzle centerline in the fuel distribution body can be longer than the flow passages farther away from the centerline (see Figs. 5 and 6 and Annotated Fig. D). In addition, Lum teaches the length of the flow passages farther away from the centerline can be longer than the flow passages closer to the centerline (¶36). Thus, Lum teaches flow passages, such as passages (134) used for mixing fuel that vary in length depending on the radial distance of the flow passage from the nozzle centerline and where the length of the flow passages is varied upstream of the bundled fuel tubes (108). An advantage of having flow passages that vary in length, such as at different radial distances from the nozzle centerline, is to mitigate harmful combustion dynamics (¶22, ¶47). An advantage of having the flow passages upstream of the bundled fuel tubes vary in length while holding the length of the bundled fuel tubes constant is that it makes retrofitting existing bundled fuel tube nozzles simpler and more cost effective (¶22, ¶47). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Belsom and Cihlar with the teachings of Lum to provide: the plurality of extender tubes have a respective plurality of different lengths extending upstream from the mounting body to make the retrofitting of existing bundle fuel design nozzles simpler and more cost effective by varying the lengths of the extenders.
Allowable Subject Matter
Claims 13 and 30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
	The amendments to claim 23 overcome the rejection under 112(a) from the previous Office Action.
	Applicant argues Belsom teaches away from the present invention the tube attachment method of Cihlar is more complex than welding or brazing each of the individual tubes. Belsom teaches the extender tubes can be attached by any suitable means. There is no discussion of the relative merits of different attachment schemes including the relative complexity of different methods in the prior art. Thus, these arguments appear to be attorney arguments that are not supported by the prior art.
	Applicant argues that neither Cihlar nor Belsom teaches or suggests how to modify the retention plate to work upstream of the fuel distribution manifold of Belsom because the flange of Belsom 72 has a diameter greater than the diameter of the fuel distribution manifold and the flange would block any installation of the retention plate. Cihlar teaches allowing tubes to pass through an adapter with a mounting body. Belsom teaches a number of different tubes that can be connected to the bundled fuel tube nozzle including extender tubes and a main body with a fuel supply line where the fuel supply line is a tube that extends from the main body. The extender tubes and the fuel supply line are examples of tubes that can pass through an adapter including a mounting body. Belsom teaches the main body 72 including the fuel supply line can be formed as a separate part and mechanically attached to fuel distribution manifold 74 using any mechanical method known in the art. Thus, with Belsom in view of Cihlar, to assemble the bundled tube fuel nozzle, the tube portion of the main body 72 including the fuel supply line can simply inserted through the adapter taught by Cihlar like the other tubes in Cihlar , the main body can be mechanically attached to the fuel distribution manifold as taught by Belsom and the adapter can be attached in the manner taught by Cihlar or vice versa (the adapter can be attached first and then the main body can be mechanically attached.).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355. The examiner can normally be reached M-F: 7:30 am-5 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.P.O./Examiner, Art Unit 3741                                                                                                                                                                                                        

/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741